Citation Nr: 0500409	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  01-00 216A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for joint 
stiffness.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include a psychosis, depression 
and/or Post-Traumatic Stress Disorder (PTSD).

3.  Entitlement to service connection for right knee 
disability.  

4.  Entitlement to non-service-connected pension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from August 1990 to 
December 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2000, 
a statement of the case was issued in August 2000, and a 
substantive appeal was received in January 2001.  The veteran 
testified at a Board hearing at the RO in June 2004.  

In January 2003, the RO denied service connection for 
schizophrenia, personality disorder and depression.  The 
Board believes that the issue of service connection for an 
acquired psychiatric disability also encompasses 
consideration of any current acquired disorder, however 
diagnosed.   

The issues of entitlement to service connection for an 
acquired psychiatric disorder, service connection for right 
knee disability, and entitlement to nonservice-connected 
pension addressed in the REMAND portion of the decision below 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

1.  Service connection for joint stiffness was denied by a 
March 1995 rating decision; the decision was not appealed. 

2.  In June 1999, the veteran submitted a document which the 
RO construed as an attempt to reopen the claim of entitlement 
to service connection for joint stiffness.  

3.  Evidence received since the March 1995 rating decision 
bears directly and substantially upon the issue of 
entitlement to service connection for joint stiffness, is not 
cumulative, and is so significant that it must be considered 
in order to fully decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The March 1995 rating decision which denied entitlement 
to service connection for joint stiffness is final.  38 
U.S.C.A. § 7105(c) (West 2002).

2.  Certain evidence received since the March 1995 rating 
decision denying service connection for joint stiffness is 
new and material, and the claim for that benefit has been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the  
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans  
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat.  
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A,  
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

With regard to the issue of whether new and material evidence 
has been received to reopen a claim of entitlement to service 
connection for joint stiffness, the Board finds that it need 
not address the question of compliance with VCAA at this 
point since any notice and assistance deficiencies (if any) 
will be remedied pursuant to actions set forth in the remand 
section of this decision.  The question of VCAA compliance 
with regard to the remaining issues on appeal will be 
addressed in a future Board decision addressing the merits of 
the underlying claims. 

 Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
joint stiffness to include as due to an undiagnosed illness.

Service connection for joint stiffness was denied by the RO 
in March 1995.  The veteran was informed of the denial of 
service connection but did not appeal the decision which 
became final in March 1996.  The veteran has resubmitted a 
claim of entitlement to service connection for joint 
stiffness, this time alleging that the disability was due to 
an undiagnosed illness from his service in Southwest Asia 
during the Persian Gulf War.  The United States Court of 
Appeals for Veterans Claims (the Court) has held, however, 
that basing a claim for service connection on a new theory of 
etiology does not constitute a new claim.  See Ashford v. 
Brown, 10 Vet. App. 120, 123 (1997).  The Board finds, 
therefore, that the veteran's current claim is not a "new" 
claim, and that new and material evidence is required in 
order for the Board to consider the substantive merits of the 
claim for service connection, regardless of the veteran's 
current theory regarding a nexus to service.



New and Material Criteria

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5108.

New and material evidence is defined by regulation.  See 38 
C.F.R. § 3.156.  The Board notes here that the provisions of 
38 C.F.R. § 3.156(a) were amended.  See 66 Fed. Reg. 45620-
45632 (August 29, 2001).  However, the amended version is 
only applicable to claims filed on or after August 29, 2001.  
The change in the regulation therefore does not impact the 
present case as the veteran's current attempt to reopen the 
claim of entitlement to service connection for joint 
stiffness was filed in August 1999.  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156()a); see 
also Hodge v. West, 155 F.3d 1356, 1363 ()Fed. Cir. 1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 ()1992).

Analysis

In October 1994, the veteran submitted a claim of entitlement 
to service connection, in pertinent part, for joint 
stiffness.  The RO denied the claim in a March 1995 rating 
decision.  The evidence of record at that time consisted of 
the veteran's application for compensation and records from 
hospitalization at a VA facility in August 1994.  The records 
were devoid of any complaints of, diagnosis of or treatment 
for stiff joints.  Therefore, the RO denied the claim as 
there was no evidence of a present disability.  

The evidence added to the record subsequent to the March 1995 
rating decision which denied service connection for joint 
stiffness consists of correspondence from the veteran, lay 
statements, and VA outpatient treatment records and reports 
of VA examinations.  Significantly, the VA outpatient 
treatment records received subsequent to the March 1995 
rating decision include diagnoses of polyarthritis and 
arthralgia and chronic pain in joints.  This evidence is new 
as it was not of record at the time of the prior final rating 
decision and it is material as it indicates that the veteran 
has current problems with his joints.  The Board finds that 
this evidence bears directly and substantially upon the claim 
for service connection for joint stiffness; is neither 
cumulative nor redundant; and, by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Accordingly, the claim of entitlement to service 
connection for joint stiffness is reopened.  38 U.S.C.A. 
§ 5108.

The Board further finds, however, that the reopened claim of 
entitlement to service connection for joint stiffness needs 
additional evidentiary development prior to de novo 
adjudication by the Board.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for joint stiffness has 
been reopened.  The appeal is granted to that extent, subject 
to the directions set forth in the following remand section 
of this decision.  


REMAND

As noted above, the Board finds that the veteran has 
submitted new and material evidence to reopen his claim of 
entitlement to service connection for joint stiffness.  
Associated with the claims file are clinical records and 
reports of VA examinations which include diagnoses of 
polyarthritis, arthralgia and chronic pain in joints.  
However, a report of a March 2003 VA examination includes the 
diagnosis that no undiagnosed illness was found in relation 
to the Gulf War.  There has been no attempt to determine the 
etiology of the polyarthritis, arthralgia and chronic pain.  
Due to this conflict, the Board finds the veteran should be 
afforded another VA examination to determine if he currently 
experiences joint stiffness which is due to an undiagnosed 
illness or any other incident of active duty.  Moreover, it 
appears that the right knee issue is to some extent 
encompassed by the joint stiffness issue in that the veteran 
has referred to knee symptoms in connection with his claim of 
joint stiffness.  The Board also notes the veteran's 
representative has complained about the quality of the March 
2003 examination.  Under the circumstances of this case which 
demonstrate some lack of clarity as to what the veteran is 
claiming and what medical examiners have found on 
examination, the Board believes that additional development 
of the medical evidence is necessary to allow for informed 
appellate review. 

The veteran is also claiming entitlement to service 
connection for an acquired psychiatric disorder to include 
PTSD.  A review of the claims file reveals that the veteran 
has reported the existence of in-service stressors including 
being involved in some sort of altercation in Hong Kong which 
resulted in the deaths of some civilians.  It does not appear 
that an attempt has been made to verify the veteran's claimed 
in-service stressors nor has the veteran been afforded any VA 
mental disorders examination.  

The veteran is claiming entitlement to a nonservice-connected 
pension.  A review of the claims file indicates that he has 
not been provided appropriate VCAA notice regarding the 
claim.  The RO must send the veteran an appropriate letter 
providing notice VCAA notice for his nonservice-connected 
pension claim.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should send a letter to the 
veteran to ensure compliance with all 
VCAA notice and assistance requirements 
for his nonservice-connected pension 
claim.  The RO should ensure that the 
veteran is furnished proper notice in 
compliance with 38 C.F.R. § 3.159(b)(1), 
including notice of (a) the information 
and evidence not of record that is 
necessary to substantiate his claims, (b) 
the information and evidence that VA will 
seek to provide,  and (c) the information 
and evidence that the veteran is expected 
to provide, including the need to submit 
all pertinent evidence in his possession.  
See Quartuccio v. Principi, 16 Vet. App.  
183 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002). 

2.  The RO should schedule the veteran 
for an appropriate VA examination to 
assess the nature and etiology of the 
claimed joint stiffness.  The claims file 
should be made available to the examiner 
for review in connection with the 
examination.  The examiner should clearly 
report whether the veteran exhibits 
objective indications of chronic 
disability" (manifested by certain signs 
or symptoms) associated with his multiple 
joint stiffness complaint.  The examiner 
must clearly report whether the veteran's 
multiple joint stiffness complaints are 
attributable to a known medical 
diagnosis.  If so, the examiner should 
opine as to whether it is at least as 
likely as not (i.e. a 50 percent or 
higher degree of probability) that any 
such diagnoses are related to the 
veteran's active duty service.  The 
examiner should specifically address the 
question of whether there is a currently 
diagnosed right knee disability and, if 
so, whether it is at least as likely as 
not related to the veteran's active duty 
service. 

3.  The RO should contact the U. S. Armed 
Services Center for Research of Unit 
Records (USASCRUR) and request 
verification of the December 15, 1990, 
incident in Hong Kong Harbor reported by 
the veteran in a PTSD questionnaire 
received in April 2004.  Any additional 
development recommended by USASCRUR 
should be accomplished by the RO.  

4.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the nature, extent and etiology 
of any mental disorder(s) found on 
examination.  If the claimed stressor is 
verified by USASCRUR, the RO should 
inform the examiner of this fact and the 
details of the verified stressor.  The 
claims folder must be made available to 
the examiner for review in connection 
with the examination.  All necessary 
testing should be accomplished.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings.  The examiner should clearly 
report all acquired psychiatric disorders 
found on examination.  As to each such 
acquired psychiatric disorder found to be 
present, the examiner should express an 
opinion as to whether it is as likely as 
not (e.g., a 50 percent or greater 
probability) that such disorder is 
causally related to his period of active 
duty or was aggravated thereby.  The 
examiner should provide an opinion as to 
the time of the onset of any disorder(s) 
found on examination.  

5.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and determine if 
the remaining claims can be granted.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond. Thereafter, the 
case should be returned to the Board for 
further appellate review. 

The appellant and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


